            Case 3:19-cv-02090-HZ        Document 15   Filed 05/05/20       Page 1 of 5




David C. Campbell, OSB #032816                                Hon. Judge Marco A. Hernandez
David.Campbell@lewisbrisbois.com
Iain M. R. Armstrong, OSB #142735 (admission
pending)
Iain.Armstrong@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH LLP
888 SW Fifth Avenue, Suite 900
Portland, Oregon 97204-2025
Telephone: 971.712.2800
Facsimile: 971.712.2801

Attorneys for Software Technology Group, Inc.



                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

RAY KLEIN, INC., dba PROFESSIONAL                  Case No. 3:19-cv-02090-HZ
CREDIT SERVICE,
                                                   THIRD-PARTY DEFENDANT
                Plaintiff,                         SOFTWARE TECHNOLOGY GROUP,
                                                   INC.’S ANSWER AND AFFIRMATIVE
v.                                                 DEFENSES TO THIRD-PARTY
                                                   COMPLAINT
OVIO TECHNOLOGIES, INC.,
                                                   DEMAND FOR JURY TRIAL
                Defendant and Third-Party
                Plaintiff,

v.

SOFTWARE TECHNOLOGY GROUP,
INC., an Oregon corporation,

                Third-Party Defendant.

       Software Technology Group, Inc. (STG) answers oVio Technologies, Inc.’s (oVio) third-

party complaint as follows:

                                               PARTIES

       1.       STG admits paragraph 1.

4827-7202-4763.2
THIRD-PARTY DEFENDANT SOFTWARE TECHNOLOGY GROUP’S ANSWER    Lewis Brisbois Bisgaard & Smith LLP
AND AFFIRMATIVE DEFENSES TO THIRD-PARTY COMPLAINT - 1       888 SW Fifth Avenue, Suite 900
                                                            Portland, Oregon 97204-2025
                                                            Telephone: 971.712.2800 • Fax 971.712.2801
            Case 3:19-cv-02090-HZ       Document 15      Filed 05/05/20         Page 2 of 5




       2.       STG admits paragraph 2.

                                    JURISDICTION AND VENUE

       3.       STG admits paragraph 3.

       4.       STG admits paragraph 4.

       5.       As to paragraph 5, STG admits only that venue is appropriate in this court.

                                      FIRST CLAIM OF RELIEF

       6.       As to paragraph 6, STG admits only that oVio was involved in the development,

production, and manufacture of a robot designed to scan and manipulate imagery, and that oVio

referred to the image manipulation software as “the Workshop.” Otherwise denied.

       7.       As to paragraph 7, STG asserts that the parties agreed that oVio would pay STG

in money and stock for services rendered. oVio failed to pay STG in cash and stock in a timely

manner and in full for work performed by STG. STG otherwise admits paragraph 7.

       8.       As to paragraph 8, STG admits only that STG completed two projects for oVio,

and that oVio paid STG approximately $70,000 in cash and approximately $3,600 in stock.

Otherwise denied.

       9.       As to paragraph 9, STG admits only that oVio retained it to work on a project

involving the imaging robot. Otherwise denied.

       10.      STG denies paragraph 10.

       11.      STG denies paragraph 11.

       12.      STG denies paragraph 12.

       13.      STG denies paragraph 13.

       14.      STG denies paragraph 14.

       15.      STG denies paragraph 15.


4827-7202-4763.2
THIRD-PARTY DEFENDANT SOFTWARE TECHNOLOGY GROUP’S ANSWER        Lewis Brisbois Bisgaard & Smith LLP
AND AFFIRMATIVE DEFENSES TO THIRD-PARTY COMPLAINT - 2           888 SW Fifth Avenue, Suite 900
                                                                Portland, Oregon 97204-2025
                                                                Telephone: 971.712.2800 • Fax 971.712.2801
         Case 3:19-cv-02090-HZ          Document 15       Filed 05/05/20         Page 3 of 5




       16.     STG lacks knowledge and information sufficient to form a belief as to the truth of

the allegations in paragraph 16 and, therefore, denies the allegations.

       17.     STG denies paragraph 17.

       18.     Unless otherwise admitted or alleged above, STG denies every allegation of the

third-party complaint.

                                     AFFIRMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE

                                        (Failure to State a Claim)

       19.     The third-party complaint fails to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

                                     (Statute of Limitations)

       20.     The third-party complaint is barred by the applicable statute of limitations.

                                  THIRD AFFIRMATIVE DEFENSE

                                          (Failure to Mitigate)

       21.     oVio failed to mitigate its damages.

                                FOURTH AFFIRMATIVE DEFENSE

                                       (Avoidable Consequences)

       22.      oVio failed to utilize or exhaust, in good faith, reasonable grievance procedures

and, therefore, failed to avoid the consequences of STG’s alleged conduct.

                              FIFTH AFFIRMATIVE DEFENSE

                                   (Contributory Negligence)

       23.     oVio’s damages, if any, were caused or contribute to by its own fault.

                              SIXTH AFFIRMATIVE DEFENSE


4827-7202-4763.2
THIRD-PARTY DEFENDANT SOFTWARE TECHNOLOGY GROUP’S ANSWER         Lewis Brisbois Bisgaard & Smith LLP
AND AFFIRMATIVE DEFENSES TO THIRD-PARTY COMPLAINT - 3            888 SW Fifth Avenue, Suite 900
                                                                 Portland, Oregon 97204-2025
                                                                 Telephone: 971.712.2800 • Fax 971.712.2801
          Case 3:19-cv-02090-HZ        Document 15       Filed 05/05/20         Page 4 of 5




                               (Waiver, laches, and/or estoppel)

         24.   oVio’s claims may be barred by the doctrines of waiver, laches, and/or estoppel.

                           SEVENTH AFFIRMATIVE DEFENSE

                                      (Unjust Enrichment)

         25.   oVio’s recovery of any amount from STG would be unjust enrichment in light of

oVio’s breach of contract and breach of good faith and fair dealing.

                            EIGHTH AFFIRMATIVE DEFENSE

                                        (Unclean Hands)

         26.   oVio’s claim for relief is barred in whole or in part by the doctrine of unclean

hands.

                             NINTH AFFIRMATIVE DEFENSE

                                     (Speculative Damages)

         27.   oVio is precluded from recovering the damages alleged in the third-party

complaint because those damages are too vague, uncertain, and speculative to permit recovery.

                                DEMAND FOR JURY TRIAL

         28.   STG requests a jury trial.

         WHEREFORE, having fully answered oVio’s third-party complaint and stated its

affirmative defenses, STG requests judgment in its favor, dismissal of oVio’s third-party claims

with prejudice, and an award of STG’s costs and disbursements incurred herein.

         DATED this 5th day of May, 2020.

                                                s/ David C. Campbell
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                David C. Campbell, OSB #032816
                                                Iain M. R. Armstrong, OSB #142735 (admission
                                                pending)
                                                Attorneys for Ovio Technologies, Inc.

4827-7202-4763.2
THIRD-PARTY DEFENDANT SOFTWARE TECHNOLOGY GROUP’S ANSWER        Lewis Brisbois Bisgaard & Smith LLP
AND AFFIRMATIVE DEFENSES TO THIRD-PARTY COMPLAINT - 4           888 SW Fifth Avenue, Suite 900
                                                                Portland, Oregon 97204-2025
                                                                Telephone: 971.712.2800 • Fax 971.712.2801
          Case 3:19-cv-02090-HZ      Document 15     Filed 05/05/20       Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I certify that I served the foregoing THIRD-PARTY DEFENDANT SOFTWARE

TECHNOLOGY GROUP’S ANSWER AND AFFIRMATIVE DEFENSES TO THIRD-

PARTY COMPLAINT on the following attorneys by the method indicated below on the 5th day

of May, 2020:



Attorneys for Plaintiff Klein:

Justin E. Murphy                                     Via First Class Mail
Professional Credit Service                           Via Federal Express
                                                      Via Facsimile
P.O. Box 87940
                                                      Via Hand-Delivery
Vancouver, WA 98486                                  Via CM/ECF System
jemurphy33@yahoo.com


Attorneys for Defendant/Third-Party Plaintiff
oVio:
                                                     Via First Class Mail
Clifford S. Davidson                                  Via Federal Express
                                                      Via Facsimile
Sussman Shank, LLP
                                                      Via Hand-Delivery
1000 SW Broadway                                     Via CM/ECF System
Suite 1400
Portland, OR 97205

cdavidson@sussmanshank.com


                                         LEWIS BRISBOIS BISGAARD & SMITH LLP



                                         By: s/ David Campbell
                                             David C. Campbell, OSB #032816
                                             Attorneys for Defendants




4827-7202-4763.2
CERTIFICATE OF SERVICE - 1                                Lewis Brisbois Bisgaard & Smith LLP
                                                          888 SW Fifth Avenue, Suite 900
                                                          Portland, Oregon 97204-2025
                                                          Telephone: 971.712.2800 • Fax 971.712.2801
